Citation Nr: 0513634	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-05 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1980 to November 2002.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's GERD, manifested primarily by pyrosis and 
regurgitation, is productive of moderate impairment but not 
productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7346.


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to consideration of the merits of the veteran's claim 
of entitlement to an initial higher rating for GERD, the 
Board must ensure that the VA has met its statutory duty to 
assist the veteran in the development of his claim.



I.  Duty to Assist

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, the VA must notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In particular, the RO 
must ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek 
to provide; (3) the information and evidence that the 
veteran is expected to provide; and (4) the need to furnish 
the VA any evidence in his possession that pertains to any 
of his claims, i.e., something to the effect that he should 
give the VA everything he has pertaining to his claims.

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

In December 2002, the RO received the veteran's claim of 
entitlement to service connection for multiple disabilities, 
including GERD.  By virtue of information contained in a 
letter, dated in January 2003, the RO informed the veteran 
and his representative of the information and evidence 
needed to substantiate that claim.  

The RO noted that in order to establish service connection 
for GERD, the evidence had to show the following:  1) that 
the veteran had had an injury in military service or that he 
had a disease that began in or was made worse by military 
service; or that there was an event in service which caused 
injury or disease; 2) that the veteran had current physical 
or mental disability; and 3) that there was a relationship 
between the current disability and an injury, disease, or 
event in service.  

The RO stated that it would make reasonable efforts to help 
the veteran get evidence necessary to support his claim.  
Such evidence included medical records, employment records, 
or records from other Federal agencies.  The RO told the 
veteran that he had to give it enough information so that it 
could request the evidence from the agency or person who had 
it.  The RO stated, however, that it was still the veteran's 
responsibility to support his claim with appropriate 
evidence.  

In particular, the RO stated that it would request the 
veteran's service medical records, and, if necessary, other 
service records.  The RO also stated that it would get any 
VA medical records or other medical treatment records the 
veteran told it about.  It was noted that the veteran could 
also submit his own statements or statements from other 
people describing his physical or mental disability 
symptoms.  The RO also requested that the veteran inform it 
if there was any other evidence or information that he 
thought would support his claim.  

The veteran was notified that if he wished the VA to obtain 
private medical records, he would have to authorize medical 
personnel to release such records by using VA Form 21-4142.  
The RO requested that he provide the complete mailing 
address of the doctor or hospital, the dates of treatment, 
and the conditions.  The RO noted that he could also get 
such records and send them to the VA.  

The RO noted that it had copies of the veteran's service 
medical records and that it had also requested such records 
from the service department.

The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

In addition to the January 2003 letter, the veteran was 
issued a Statement of the Case (SOC) in September 1999 and a 
Supplemental Statements of the Case (SSOC) in February 2004.  
They further notified the veteran and his representative of 
the evidence necessary to substantiate his claim of 
entitlement to service connection for GERD.  Indeed, they 
set forth the text of 38 U.S.C.A. §§ 5102, 5103, 5103A and 
38 C.F.R. § 3.159.  The SOC and the SSOC also identified the 
evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  copies of the veteran's service medical 
records; the report of a general medical examination 
performed by the VA in February 2003; and the report of an 
upper gastrointestinal series, performed at a private 
facility in January 2004.  

The veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right (see VA Form 9, received by 
the RO in February 2004).

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has 
not been sought by the VA), which could be used to support 
the issue of entitlement to an initial compensable rating 
for GERD.  Therefore, there is no reasonable possibility 
that further development would lead to any additional 
relevant evidence with respect to that issue.  In this 
regard, the United States Court of Appeals for Veterans 
Claims has stated that further development is to be avoided 
when it would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to an initial compensable rating 
for GERD.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Therefore, 
the Board will proceed to the merits of the appeal.  

In concluding that further development is not warranted with 
respect to the issue of an increased rating for GERD, the 
Board notes that the January 2003 letter to the veteran 
concerned the VA's duty to assist the veteran with respect 
to claims for service connection rather than claims for an 
increased rating.  However, an additional letter to the 
veteran regarding the VA's duty to assist in claims for an 
increased rating is not necessary.  

According to VA's General Counsel, the notice provisions of 
the veteran's duty to assist the veteran do not apply if, in 
response to a decision on a claim for which VA has already 
provided such VCAA notice, the veteran files a notice of 
disagreement that raises a new issue.  VAOPGCPREC 8-2003 
(December 22, 2003).  

In this case, the RO granted service connection for GERD in 
its March 2003 decision and assigned a noncompensable 
rating, effective December 1, 2002.  In June 2003, the 
veteran filed a notice of disagreement with assignment of 
that rating.  Therefore, in accordance with VAOPGCPREC 8-
2003, the notice provisions of the VA's duty to assist the 
veteran are not applicable to this claim for an increased 
rating.  

II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  

There is no diagnostic code specifically applicable GERD.  
Accordingly, it is rated by analogy to 38 C.F.R. § 4.114, DC 
7346, the code applicable to rating a hiatal hernia.  
38 C.F.R. § 4.20.  A 30 percent rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity.  

Where, as here, the applicable diagnostic code does not 
provide a zero percent evaluation, such evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

The RO's March 2003 decision on appeal, which granted 
entitlement to service connection for GERD and assigned a 
noncompensable evaluation, was an initial rating award.  
When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Notably, in a 
subsequent February 2004 rating decision, the RO increased 
the evaluation assigned the veteran's GERD to 10 percent 
effective from December 1, 2002, the day following the date 
of the veteran's discharge from service.

A review of the evidence discloses, that during the last 
years of his service, the veteran was treated on several 
occasions for GERD, heartburn, gas, and diarrhea.  Although 
the February 2003 VA examination noted the history of 
pyrosis (heartburn), the examiner found no active 
manifestations of GERD.  In January 2004, however, the 
veteran complained of a three to four year history of 
heartburn with indigestion and belching.  An upper 
gastrointestinal series, performed by a private 
practitioner, showed mild to moderate reflux.  

Inasmuch as the recent evidence shows that the veteran has 
at least two symptoms associated with his service-connected 
GERD, the RO properly assigned a 10 percent rating under 
38 C.F.R. § 4.114, DC 7364.  At the very least, the evidence 
is in relative equipoise.  That is, there is evidence both 
for and against the claim.  Under such circumstances, all 
reasonable doubt clearly was resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  

The Board, however, has considered the possibility of an 
evaluation in excess of the 10 percent rating assigned by 
the RO; however, the evidence does not show that the 
veteran's GERD is productive of considerable impairment of 
health.  Rather, the recent VA examination shows that the 
veteran is well developed and well nourished and that he is 
67 inches tall and weighs 167 pounds.  Moreover, there is no 
recent history of anemia or melena or recurrent nausea and 
vomiting.  As such, he does not meet or more nearly 
approximate the schedular criteria for a 30 percent rating 
for GERD.  

The Board has also considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the recent manifestations of his service-
connected GERD have been generally consistent.  Accordingly, 
there is no basis to invoke the principle of staged ratings. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating.  However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards in rating GERD.  38 C.F.R. § 3.321(b)(1) (2004).  
Rather, the record shows that the manifestations of such 
disability are those contemplated by the regular schedular 
standards.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions 
in civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating in excess of 10 percent for GERD is 
denied.


REMAND

The veteran also seeks service connection for left knee 
disability.

In its January 2003 letter to the veteran, the RO noted that 
it had received copies of the veteran's service medical 
records.  However, the RO stated that if the veteran had the 
originals in his possession, he should send them to the RO.  
The RO indicated that to properly decide the veteran's 
claim, it needed his original service medical records.  The 
RO also indicated that it had requested the veteran's 
service medical records from the service department.  

That same day, an e-mail request was sent to 
VAVBASTL/RMC/RCD; however, it is unclear whether the RO 
received a response to that request.  In any event, the 
Board cannot determine whether the veteran's service medical 
records were obtained from the veteran or whether they were 
obtained through official channels.  As such, the Board is 
uncertain whether all of the available service medical 
records have been associated with the claims folder.  

The service medical records on file do show that on many 
occasions from July 1995 until his retirement from service, 
the veteran was treated for complaints of left knee pain.  
The primary diagnosis was left patello-femoral pain 
syndrome; however, tendonitis, knee strain, and iliotibial 
band syndrome were also reported.  During the veteran's 
service separation examination in October 2002, it was noted 
that five years earlier, he had received diagnosis of left 
knee arthritis.  He also stated that he was taking 
medication for a left knee disorder.

During the February 2003 VA examination, the veteran's knees 
were found to be normal.  However, his claims folder had not 
been made available to the examiner for review.  

In March 2004, an MRI of the left knee, performed by a 
private health care provider, revealed a questionable 
minimal tear of the posterior horn of the medial meniscus.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to 
service connection for left knee disability.  Accordingly, 
this appeal is REMANDED for the following actions:

1.  Determine whether the veteran's 
service medical records were obtained 
through official channels.  If so, it 
must be so noted in writing.  If not, 
request them through official channels, 
such as the National Personnel Records 
Center or service department.  

Such efforts must continue until it is 
determined that the requested records do 
not exist or that further attempts to 
obtain such records would be futile.  
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  When the actions in paragraph 1 have 
been completed, schedule the veteran for 
an orthopedic examination to determine 
the nature, etiology, and extent of any 
left knee disability found to be 
present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

If left knee disability(s) is diagnosed, 
the examiner must identify and explain 
the elements supporting the (each) 
diagnosis.  The examiner must also 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
such disability is the result of any 
event in service, including, but not 
limited to, his treatment for left knee 
pain, variously diagnosed as patello-
femoral pain syndrome, tendonitis, knee 
strain, and iliotibial band syndrome.  
The rationale for all opinions must be 
set forth in writing.

3.  When all of the requested actions 
have been completed, undertake any other 
indicated development, and then 
readjudicate the issue of entitlement to 
service connection for left knee 
disability.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded 
an opportunity to respond.  Thereafter, 
if in order, the case should be returned 
to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for left knee disability.  The veteran need take 
no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument 


on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


